                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 01/21/20
------------------------------------------------------------------X
JAMES MURPHY, and on behalf of all other persons                  :
similarly situated,                                               :
                                                                  :
                                                    Plaintiff, :             1:19-cv-07751-GHW
                                                                  :
                              -against-                           :                ORDER
                                                                  :
KITTLE HOUSE ON THE HUDSON, LP,                                   :
                                                                  :
                                                 Defendant. :
                                                                  :
------------------------------------------------------------------X

GREGORY H. WOODS, United States District Judge:

         On December 20, 2019, the Court issued an order conditionally discontinuing this action.

Pursuant to the terms of that order, the plaintiff was provided the option to apply for restoration of

the action to the active calendar of the Court by the date that was 30 days following the issuance of

the order. In accordance with the terms of that order, if the plaintiff failed to apply for restoration

of the case by that date, the case would be automatically dismissed with prejudice.

         By letter dated January 20, 2020, the plaintiff has requested that the Court extend the

deadline for the plaintiff to apply for restoration of the case to the Court’s active calendar, or,

alternatively, for the parties to submit a stipulation of settlement and dismissal. 1 That application is

GRANTED. Accordingly, the deadline for the plaintiff to apply for restoration of the case to the




1
  As explained in Rule 4(D) of the Court’s Individual Rules of Practice in Civil Cases, the Court will not retain
jurisdiction to enforce confidential settlement agreements. If the parties wish that the Court retain
jurisdiction to enforce the agreement, the parties must place the terms of their settlement agreement on the
public record.
Court’s active calendar, or, alternatively, for the parties to submit a stipulation of settlement and

dismissal, is extended to February 20, 2020.

        SO ORDERED.


Dated: January 21, 2020
       New York, New York                                 __________________________________
                                                                 GREGORY H. WOODS
                                                                United States District Judge




                                                    2
